Citation Nr: 1643033	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-09 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for the residuals of frostbite of the right leg.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for insomnia, as an acquired psychiatric disorder separate from service-connected anxiety disorder.  

6.  Entitlement to service connection for a heart disability, including as secondary to service-connected anxiety disorder.

7.  Entitlement to service connection for hypertension, including as secondary to service-connected anxiety disorder.

8.  Entitlement to service connection for tinnitus, including as secondary to service-connected anxiety disorder.

9.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1952 to June 1954, including combat service in the Korean War.  He died in September 2014.  The appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan in the Commonwealth of Puerto Rico.

Due to the Veteran's death, the Board dismissed the Veteran's appeal in October 2014.  In March 2015, the Agency of Original Jurisdiction (AOJ) granted the appellant's substitution request, and the appeal has been returned to the Board for further review.  

The Veteran's service connection claim for the residuals of frostbite of the right leg was initially denied in a September 2010 rating decision due to the lack of evidence showing frostbite in service or any residuals after separation.  VA received a new claim for service connection for the residuals of frostbite of the right leg in October 2010.  The RO again denied the claim in a July 2011 rating decision, and the Veteran submitted a notice of disagreement in September 2011.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. §  3.156(b).  The newly submitted evidence received within one year of the September 2010 rating decision includes an August 2011 statement in which the Veteran details the circumstances of his claimed frostbite in service.  As such, the September 2010 rating decision did not become final, and the current appeal with respect to this issue stems from that rating decision.  See 38 C.F.R. §  3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO has also considered the matter on the merits.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 50 percent for anxiety disorder and to service connection for PTSD, insomnia, a heart disability, hypertension, tinnitus, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran had bilateral hearing loss due to a disease or injury in service, and a sensorineural hearing loss was not demonstrated within one year following separation from active duty.  

2.  There is no competent and credible evidence showing that the Veteran had a disability of residuals of frostbite of the right leg at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for residuals of frostbite of the right leg have not been met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify claimants and their representatives of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2010 and October 2010.  The claims were last adjudicated in June 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, written statements of the Veteran, Social Security Administration records, and VA examination reports.

The Board notes that some of the Veteran's service treatment records were damaged or destroyed in a fire.  The United States Court of Appeals (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The record does include entrance and separation physical examinations, and a limited number of clinical records.

The evidence shows that the Veteran was not afforded a VA examination for residuals of frostbite of the right leg, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran had residuals of frostbite of the right leg at any point during the period on appeal.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for frostbite of the right leg.  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran or the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as an "organic disease of the nervous system" to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309.  According to VA policy, sensorineural hearing loss is an "organic disease of the nervous system and is subject to presumptive service connection" under 38 C.F.R §  3.309(a).  See M21-1MR III.iv.4.B.12.a.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Bilateral Hearing Loss

The Veteran asserted that he had bilateral hearing loss as a result of exposure to acoustic trauma during active duty service.  The Veteran's DD Form 214 establishes that he served in combat during the Korean War.  

As stated above, the Veteran's service treatment records were damaged or destroyed by fire.  None of the surviving service treatment records, including partial records of the Veteran's entrance examination (the date of which was on the destroyed portion of the document) and his June 1954 separation examination, show the results of any audiometric examination.  To spoken/whispered voice testing on entrance and separation examination, normal hearing was reported.  Both examinations noted the Veteran's ears to be normal.  The surviving service treatment records contain no mention of any complaint, diagnosis, or treatment related to hearing loss.  

When a claim for pension benefits, and evaluation therefore, was conducted in 1992, there were no complaints, findings, or diagnoses of any hearing loss.

The Veteran did not allege that he reported hearing loss during his active duty service but, in an April 2013 statement, he asserted that he first noticed hearing loss in service due to explosions and rapid firing.  

The first mention of a hearing loss in the Veteran's treatment records is in a November 2010 private examination report.  The examiner found bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
70
65
65
N/A
70
LEFT EAR
50
45
50
N/A
60

The Veteran reported hearing difficulty for an unspecified period of years.  The private examiner expressed no opinion as to the etiology of the Veteran's hearing loss.

In February 2011, the Veteran was afforded a VA examination.  The examiner also found bilateral sensorineural hearing loss.  The hearing examination results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
25
24
24
30
28
LEFT EAR
24
25
30
30
32

Speech recognition was 92 percent in the left ear and 96 percent in the right ear.  The Veteran reported seven months of military noise exposure while serving in Korea, several years of occupational noise exposure after separation, and no recreational noise exposure.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active duty service.  The examiner's rationale was that there was no record of any hearing loss during service and no record of any audiological treatment for over 55 years after service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The VA examiner thus properly took the 55 years between the Veteran's separation from service and the first report of hearing loss into account when weighing his lay statements against the medical evidence of record.

A May 2011 VA audiology consult also documented the Veteran's hearing loss but contained no opinion as to its etiology.  

In an April 2013 statement, the Veteran stated that all of his claimed conditions were "direct secondary manifestations from [his] primary service connected condition."  At the time of his death, the only disability for which the Veteran was service connected was anxiety.  The Veteran and the appellant have submitted no medical evidence that it is possible for anxiety to cause hearing loss.  

The only evidence in favor of the Veteran's claim that his hearing loss was related to his active duty service consists of his own statements.  The Veteran was competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran was not competent to render an opinion on the etiology of his later hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his later bilateral hearing loss was related to traumatic noise exposure during service is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.

The Board also notes that there is no basis to grant service connection for hearing loss on a presumptive basis, as there is no evidence that sensorineural hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  The first evidence of hearing loss was many years after service.

Because the only medical opinion of record is unfavorable to the Veteran's claim and provided a persuasive rationale, the preponderance of the most probative evidence weighs against the claim.  For this reason, entitlement to service connection for bilateral hearing loss for accrued benefits purposes is denied.

Residuals of Frostbite of the Right Leg 

The Veteran asserted that he suffered from frostbite while serving in Korea.  Although his claim for entitlement to service connection specifically referenced his right leg, in an April 2013 statement, he contended that he suffered from frostbite in all of his fingers and toes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually had the disability for which service connection is sought at any time during the period on appeal.  In the absence of proof of a disability during that period, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

The surviving portions of the Veteran's service treatment records do not mention any complaint, diagnosis, or treatment related to frostbite.  With regard to the right leg, the surviving portion of the June 1954 separation examination only notes a well-healed scar on the anterior of the right thigh.  In a September 2010 rating decision, the AOJ denied entitlement to service connection for this scar, and the Veteran did not appeal.  Any issue pertaining to the scar is thus not before the Board.  It is also noted that there were no complaints, findings, or diagnoses or frostbite residuals of the right leg when benefits were claimed and examinations were conducted in 1992.

The Veteran's only contention with regard to a later disability is an August 2011 statement in which he said, "Due to these unfortunate events I suffered some heavy frostbite which have affected since my original climate exposure in Korea."  He mentioned no specific symptom and the record contains no diagnosis of any residual of frostbite.  

Upon review of the lay and medical evidence of record, the Board concludes that the Veteran is not entitled to service connection for the residuals of frostbite of the right leg.  As the evidence does not establish that the Veteran had a diagnosis of any residuals of frostbite during the period on appeal, the Board finds that service connection is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for the residuals of frostbite of the right leg is denied.  


REMAND

The Veteran was most recently afforded a VA examination in connection with his claim for entitlement to an increased rating for anxiety in June 2014.  That examiner listed the Veteran's symptoms as consisting only of anxiety and mild memory loss.  However, in an April 2013 statement, the Veteran reported several other psychiatric symptoms, including nightmares, flashbacks, hypervigilance, prolonged periods of depression, feelings of worthlessness, constant dysphoria and anhedonia, isolation, frustration, mood changes, irritable outbursts, a dislike of loud noises, impaired judgment, and disorientation, particularly in crowds.  Because the June 2014 examination report did not reflect consideration of this lay statement, remand is warranted for an additional VA medical opinion to determine the severity of the Veteran's anxiety during the period on appeal.

A June 2011 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  There are no other medical opinions of record on this issue.  Because the additional reported symptoms referenced above might support a different diagnosis, the psychiatric examiner on remand should also opine as to whether the Veteran met the criteria for a diagnosis of PTSD. 
 
The psychiatric examiner should also opine as to whether any insomnia the Veteran may have had was a symptom of his service-connected anxiety or a manifestation of a separate disorder.  It should also be determined whether all these various symptoms are part of the service connected anxiety disorder, or can be differentiated therefrom.

The Veteran was not afforded a VA examination in connection with his claim of entitlement to service connection for a low back disability.  In August 2011 and April 2013 statements, the Veteran described injuries to his back due to equipment falling on him during his active duty service.  Private treatment records based on MRI results from February and March 2010, as well as CT scan results from January 2012, note diagnoses of multiple low back disorders.  For these reasons, remand is warranted for a VA medical opinion to determine the nature and etiology of any low back disorders.  

As stated above, the Veteran contended in an April 2013 statement that all of his claimed conditions were secondary to his service-connected disability, which was anxiety.  Because the Veteran specifically ascribed his claimed low back disability to an injury in service later in the same statement, the Board interprets this contention not to include the low back claim.  For the remaining claims of entitlement to service connection for a heart disability, hypertension, and tinnitus, the evidence of record does not include a medical opinion addressing that theory of entitlement.  Therefore, the Board finds that additional VA medical opinions are needed to determine the nature and etiology of those disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  

2.  Once the above development has been completed to the extent possible, send the claims file to an appropriate examiner to address the following questions after review of the record: 

(i)  What were the Veteran's psychiatric diagnoses from March 2010 to his death in September 2014? 

(ii) What was the impact of the Veteran's service-connected anxiety on his occupational and social functioning, including the impact it had on his activities of daily living and the overall functional impact?  The examiner should specifically address the psychiatric symptoms the Veteran reported in his April 2013 statement.

(iii) Did the Veteran have insomnia as a manifestation of his service-connected anxiety, PTSD, or another disorder?

(iv) For any diagnosed psychiatric disorder other than anxiety, including PTSD and any separate disorder manifested by insomnia, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or was otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability.  

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

It should also be noted whether the reported symptoms, including claimed insomnia, and the other reported symptoms are part of the service connected anxiety disorder, or whether those symptoms are attributed to other pathology and can be dissociated from the service connected anxiety symptoms.

A complete rationale for all opinions expressed should be provided. 

3.  After the development in paragraph 1 has been accomplished, send the claims file to an appropriate examiner to address the following question after review of the record:

Is it at least as likely as not (50 percent probability or greater) that any heart disorder and or hypertension is related to the Veteran's military service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability?  

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A complete rationale for all opinions expressed should be provided. 

4.  After the development in paragraph 1 has been accomplished, send the claims file to an appropriate examiner to address the following question after review of the record:

Is it at least as likely as not (50 percent probability or greater) that any tinnitus is related to the Veteran's military service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability?  

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A complete rationale for all opinions expressed should be provided. 

5.  After the development in paragraph 1 has been accomplished, send the claims file to an appropriate examiner to address the following question after review of the record:

Is it at least as likely as not (50 percent probability or greater) that any low back disorder is related to the Veteran's military service?  

The examiner should specifically address August 2011 and April 2013 statements in which the Veteran reported injuries to his back in service from equipment falling on him.  The examiner is advised that the Veteran's service treatment records are incomplete due to fire damage.  

It should be noted that the Veteran was competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A complete rationale for all opinions expressed should be provided. 

6.  The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. 

7.  Thereafter, the AOJ should readjudicate the issues.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


